DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 9-11, 13, 15, 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1, 9-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Banks US 2010/0128109 in view of Raskar.

Regarding claim1, Banks teaches in imaging system, a method of determining range information, the method comprising: illuminating a scene with a predetermined light pulse ([0013], illumination subsystem configured to emit a light pulse to irradiate a scene, [0052]); modulating, as a function of time during a modulation period synchronized to the predetermined light pulse, intensity of received light so as to generate intensity modulated 
light([0013], modulator configured to modulate as a function of time an intensity of the received light pulse portion, [0054]), the received light Including background light and one or more portions of the predetermined light pulse reflected or scattered from the scene, the intensity modulated light representing the range information for distances throughout the scene([0053], receiving lenses  collects reflected pulse portion as well as ambient(background) light that the scene scatters or reflects towards the receiving optics [0054-0056] ); capturing first image data of the scene the first image data being based on the intensity  modulated light([0013], [0026],  second image (fig.3  image 201’)corresponding to the modulated received light pulse portion); capturing a second image data of the scene([0013], [0026], first image (fig.3 image 201)); and the range information based on the first image data compensated by the second image data([0056], processor subsystem 140 may normalize images 201, 201' to compensate for variations in reflectance or scattering between objects 191, 192. Processor subsystem 140 may then calculate the positions and shapes of different objects in scene 190 based on the normalized images) but does not specify the second image data being based on background light from the scene without the one or more  portions of the predetermined light pulse reflected or scattered from the scene.
Raskar teaches the second image data being based on background light from the scene without the one or more  portions of the predetermined light pulse reflected or scattered from the scene([0034], the second image is captured with ambient lighting)


Regarding claim9, Banks teaches   a 3D imaging system, comprising: a sensor configured to output image data in response to received light([0053], receiving lenses  collects reflected pulse portion as well as ambient(background) light that the scene scatters or reflects towards the receiving optics [0054-0056] ); an electro-optical modulator, located along an optical axis of the 3D imaging system, configured to modulate, as a function of time, an intensity of the received light so as to generate intensity modulated light([0013], modulator configured to modulate as a function of time an intensity of the received light pulse portion, [0054], fig.5  modulator), the received light including background light and one or more portions of a predetermined light pulse reflected or scattered from the scene, the intensity modulated light representing  range information for distance throughout the scene([0053], receiving lenses  collects reflected pulse portion as well as ambient(background) light that the scene scatters or reflects towards the receiving optics [0054-0056] ), and a processor configured to: cause the sensor to capture  first data of  the scene, the first image being based on the intensity modulated light([0013], [0026],  second image (fig.3  image 201’)corresponding to the modulated received light pulse portion), cause the sensor to capture second image data of the scene([0013], [0026], first image (fig.3 image 201), and  determine the range information based on the first image data  compensated by the second image data. ([0056], processor subsystem 140 may normalize images 201, 201' to compensate for variations in reflectance or scattering between objects 191, 192. Processor subsystem 140 may then calculate the positions and shapes of different objects in scene 190 based on the normalized images) but does not teach the second image data being based on background light from the scene without the one or more portions of the predetermined light pulse reflected or scattered from the scene.
Raskar teaches the second image data being based on background light from the scene without the one or more  portions of the predetermined light pulse reflected or scattered from the scene([0034], the second image is captured with ambient lighting)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to capture images with ambient lighting as in Raskar in order to correct undesired effect and artifact of image captured with flash light.

Regarding claim10, Banks teaches the 3D imaging system of claim 9, further comprising: an illuminator configured to illuminate the scene with the predetermined light pulse ([0013], illumination subsystem configured to emit a light pulse to irradiate a scene, [0052], fig. 5).

Regarding claim11,  Banks teaches  the 3D imaging system of claim 10, wherein the illuminator is configured to emit the predetermined  light pulse having a predetermined spectral bandwidth ([0064], light pulse generated within any suitable portion of electromagnetic spectrum e.g. 400nm-700nm ), and the  3D imaging system further comprises a spectral filter configured to pass light in the predetermined spectral bandwidth to the sensor (see fig. 5 filter 522, [0106], filter 522 blocks light at wavelength other than those generated by the illumination system).

Regarding claim13, the 3D Imaging system of claim 9, wherein the processor is included in the sensor (fig. 5, processor sub system,  [0137]).

Regarding claim15, Banks teaches the 3D imaging system of claim 9 wherein the electro-optic modulator includes a Pockels cell ([0017], the modulator comprises a Pockets cell).

Claims 2-5 , 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Banks in view of Raskar as applied in claims1, 9-11, 13, 15,  above, further in view of Wernersson.

Regarding claim2, Banks in view of Raskar teaches all the limitations of claim1 above but do not teach and Wernersson teaches allowing a predetermined time period to elapse before capturing the second image  data (fig. 7 step701 and 703 performed sequentially and having a time delay/elapse between taking the first and second image data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to delay capturing of image as in Wernersson in order to reduce negative effect of bluer cause by motion during capturing.

Regarding claim3, Banks, Raskar in view of Wernersson teaches all the limitations of claim2 above but does not teach the predetermined time period is 50 ms or less. However, it 
Claim4 is  rejected for similar reason as described in claim3 above.
Claim18 is rejected for similar reason as discussed in claim2 above.
Claim19 is rejected for similar reason as discussed in claim3 above.
Allowable Subject Matter
Claim21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484